Exhibit 10.1

 
 
 
 
 
 
 
 
 
 
STOCK PURCHASE AGREEMENT
 
 
 
dated as of May 26, 2020
 
by and between
 
 
 
ZOOM TELEPHONICS, INC.
 
 
 
and the
 
 
 
INVESTORS PARTY HERETO
 
 
 
 
 
 
 
 
 


 

 

Table of Contents
 
Page
 
 
1
Purchase of Shares
1
2
Closing; Delivery of Shares
1
2.1
Acceptance; Closing
1
2.2
Form of Payment; Issuance of Certificate
2
2.3
Documents Received at Closing
2
3
Representations and Warranties of the Investors
2
3.1
Accredited Investor
2
3.2
Reliance on Exemptions
2
3.3
Residency
3
3.4
Investment
3
3.5
Governmental Review
3
3.6
No Registration of Shares
3
3.7
Legend
3
3.8
Authorization
3
3.9
Investor Sophistication and Ability to Bear Risk of Loss
4
3.10
Transfer or Re-Sale
4
3.11
Information
4
3.12
Tax Matters
4
4
Representations and Warranties of the Company
4
4.1
Organization and Qualification
4
4.2
Authorization
5
4.3
Issuance of Shares
5
4.4
No Conflicts
5
4.5
Consents
5
4.6
No General Solicitation
5
4.7
No Integration
5
4.8
No Brokers
5
4.9
Equity Capitalization
6
4.10
Indebtedness
6
4.11
Absence of Litigation
6
4.12
SEC Filings
7
4.13
Exemption from Registration; No Disqualification Events
7
4.14
Subsidiaries
7
4.15
Absence of Changes
8
4.16
Takeover Protections
8
4.17
Real Property Holding Corporation
8
4.18
Compliance with Laws
8
4.19
Related Party Transactions
9
4.20
Intellectual Property
9
4.21
Investment Company
9

 
 
i

 
 
5
Registration Rights
10
5.1
Registration
10
5.2
Limitation of Registration
10
5.3
Indemnification
10
5.4
Obligations of each Investor
12
5.5
Expenses of Registration
13
5.6
Reports Under the Exchange Act
13
5.7
Registration Procedures
13
6
Lock Up Agreement
15
7
Board Composition
17
8
Covenants
18
9
Standstill
19
10
Use of Proceeds
21
11
Benefit of Agreement
21
12
Successors and Assigns
21
13
Entire Agreement
21
14
Amendments, Waivers and Consents
21
15
Governing Law
22
16
Survival
22
17
Interpretation
22
18
Confidential Information
22
19
Fees and Expenses
22

 
 
ii

 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of May 26, 2020, by
and between Zoom Telephonics, Inc., a Delaware corporation (“Zoom” or the
“Company”), and persons and entities party hereto (the “Investors”).
 
RECITALS
 
WHEREAS, Zoom is seeking to raise up to $5,000,000 through the sale of shares
(the “Common Stock Offering”) of the Company’s Common Stock, par value $0.01 per
share (“Common Stock”), at a per share purchase price equal to $1.52;
 
WHEREAS, the Company will provide certain registration rights to the Investors
participating in the Common Stock Offering as provided herein;
 
WHEREAS, Zoom has given each Investor the opportunity to conduct an independent
investigation of the Company and ask pertinent questions regarding an investment
in the Company, and officers of the Company have made themselves available to
each Investor for such purposes;
 
WHEREAS, each Investor has represented and warranted that such person or entity
is an “accredited investor” as defined under Rule 501 under the Securities Act
of 1933, as amended (the “Securities Act”), and delivered to the Company a
completed accredited investor questionnaire in pursuant to which such Investor
has furnished information in support of such representation and warranty, and
the Company has relied on the forgoing in determining to enter into this
Agreement with such Investor; and
 
WHEREAS, with full consideration of the risk factors involved in an investment
in the Company, each Investor desires to acquire the shares of Common Stock as
provided herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, the representations and
warranties, covenants, conditions, agreements set forth herein, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1.           PURCHASE OF SHARES. On the terms and subject to the conditions set
forth in this Agreement, the Company hereby agrees to sell to each Investor, and
each Investor hereby agrees to purchase from the Company, that number of shares
of Common Stock as set forth on the signature page for such Investor in the form
of Annex A hereto.
 
2.           CLOSING; DELIVERY OF SHARES.
 
2.1           Acceptance; Closing. The closing of the purchase and sale of the
shares of Common Stock (the “Closing”) shall occur promptly following the
execution of this Agreement. A given Investor’s purchase is conditioned upon the
Company’s receipt of that Investor’s purchase price in immediately available
funds from that Investor as set forth on the signature page for such Investor
(the “Purchase Price”) and approval of the issuance of the shares of Common
Stock by the Company’s Board of Directors. Palm Global Small Cap Master Fund LP
(“Palm”) shall have no obligation to purchase any shares of Common Stock at the
Closing unless the Company has received written commitments for investment in
the Common Stock Offering at the Closing, and gross proceeds from the Common
Stock Offering, of at least $3,000,000 (including Palm’s commitment) in the
aggregate.
 
 
 

 
 
 
 
2.2           Form of Payment; Issuance of Shares. At Closing, each Investor
shall pay the Purchase Price for the shares of Common Stock to be issued and
sold to it by wire transfer of immediately available funds to the Company, in
accordance with the Company’s written wiring instructions. The Company shall
deliver a stock certificate representing the Common Stock, to each Investor,
against delivery of such Purchase Price, or shall deposit such shares
electronically with DTC through its Deposit Withdrawal Agent Commission (DWAC)
system based on instructions received by the applicable Investor. The Company
shall deliver the Common Stock to Palm through the DTC’s DWAC system based on
Palm’s instructions.
 
2.3           Documents Received at Closing. At or prior to Closing, the Company
shall have delivered to each Investor:
 
(i)           A certificate of good standing for the Company issued by the
Secretary of State for the State of Delaware dated within five (5) Business Days
prior to the Closing.
 
(ii)           A certificate of the Secretary of the Company certifying that
attached thereto are true and complete copies of all resolutions adopted by the
Board of Directors of the Company authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby.
 
(iii)           A legal opinion of counsel to the Company, in substantially the
form attached hereto as Annex B.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. Each investor
represents and warrants to the Company, only with respect to such Investor, as
follows:
 
3.1           Accredited Investor. Such Investor is an “accredited investor” as
defined under Rule 501 under the Securities Act. Such Investor has completed and
delivered to the Company an accredited investor questionnaire in the form
attached hereto as Annex C and has provided true and accurate responses on such
questionnaire.
 
3.2           Reliance on Exemptions. Such Investor understands that the shares
of Common Stock are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and such Investor’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Investor set forth herein
in order to determine the availability of such exemptions and the eligibility of
such Investor to acquire the shares of Common Stock.
 
 
 
- 2 -

 
 
 
 
3.3           Residency. Such Investor is a resident of the jurisdiction set
forth on such Investor’s signature page.
 
3.4           Investment. Such Investor is purchasing the shares of Common Stock
for such Investor’s own account for investment and not with a view to the
distribution or sale thereof. Such Investor is not acting as a nominee or agent
for any other person and is not purchasing the shares of Common Stock for the
account of any other person or other entity. Such Investor is not obligated to
transfer the shares of Common Stock to any other person, nor does such Investor
intend to sell, grant a participation in or otherwise distribute or dispose of
the shares of Common Stock.
 
3.5           Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the shares of
Common Stock. Such Investor has been given the opportunity to request and obtain
any information necessary to fully evaluate the investment and has been
furnished all information requested.
 
3.6           No Registration of Shares. Such Investor has been advised that the
shares of Common Stock have not been registered under the Securities Act and may
not be sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.
 
3.7           Legend. To the extent applicable, each certificate or other
document evidencing any of the shares of Common Stock shall be endorsed with the
legend in the form set forth below:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS REGISTERED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY
THAT AN EXEMPTION THEREFROM IS AVAILABLE.
 
Such Investor understands and agrees that stop transfer instructions may be
imposed by the Company or its transfer agent with respect to such shares of
Common Stock.
 
3.8           Authorization. Such Investor has full power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Such Investor and constitutes a valid and legally
binding obligation of Such Investor, enforceable in accordance with its
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
 
 
- 3 -

 
 
 
 
3.9           Investor Sophistication and Ability to Bear Risk of Loss. Such
Investor acknowledges that such Investor can bear the economic risk of
investment in such securities for the foreseeable future without producing a
material adverse change in such Investor’s financial condition, has no present
need for liquidity in such investment and can afford a complete loss of such
investment. Such Investor otherwise has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the shares of Common Stock.
 
3.10           Transfer or Re-Sale. Such Investor understands that (i) the sale
or re-sale of the shares of Common Stock has not been and is not being
registered under the Securities Act or any applicable state securities laws, and
the shares of Common Stock may not be transferred unless (a) such shares are
sold pursuant to an effective registration statement under the Securities Act (a
“Registration Statement”), or (b) such shares are sold or transferred pursuant
to an exemption from such registration. In the event shares of Common Stock are
sold or transferred pursuant to an exemption from registration, such Investor
shall have delivered to the Company, at the cost of the Company, an opinion of
counsel that shall be in form, substance and scope customary for opinions of
counsel in comparable transactions to the effect that the shares of Common Stock
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration. If the conditions of Rule 144 are satisfied for the
shares of Common Stock held by the Investor, and if requested by such Investor,
the Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly if required by the Company’s transfer agent to effect
the removal of the restrictive legends.
 
3.11           Information. Such Investor has been and will be, to the extent
such Investor deems necessary, advised by its own tax, legal and accounting
advisors, as applicable, in connection with this Agreement and such Investor’s
investment in the shares of Common Stock. Such Investor and its advisors, if
any, have been furnished with or provided access to materials relating to the
business, finances and operations of the Company. Such Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company regarding such matters and other matters relating to the investment in
Common Stock as such Investor has desired, and has received answers to such
questions. Notwithstanding any due diligence or other investigation or review by
such Investor or its advisors, such Investor shall be entitled to rely upon all
representations and warranties made by the Company.
 
3.12           Tax Matters. If any Investor is a pension plan, IRA or other
tax-exempt entity, it is aware that it may be subject to federal income tax on
any unrelated business taxable income from its investment in the Company.
 
4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to each Investor that:
 
4.1           Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full power and authority (corporate and other) to own, lease, use
and operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted.
 
 
 
- 4 -

 
 
 
 
4.2           Authorization. The Company has all requisite corporate power and
authority to enter into and perform this Agreement. This Agreement has been duly
and validly executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company, enforceable in accordance with its
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
4.3           Issuance of Shares. The shares of Common Stock issuable hereunder
are duly authorized and, upon receipt of the Purchase Price therefor, will be
validly issued, fully paid and non-assessable, and free from all taxes, liens,
claims and encumbrances with respect to the issue thereof (other than those
imposed by this Agreement or federal or state securities laws) and shall not be
subject to preemptive rights or other similar rights of stockholders of the
Company and will not impose personal liability upon the holder thereof.
 
4.4           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) conflict with or result in a
violation of any provision of the Company’s Certificate of Incorporation, as
amended, or the Company’s Bylaws, as amended, or (ii) violate or conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any of its subsidiaries, is a party, or (iii) result in a violation
of any material law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject.
 
4.5           Consents. Except for a Form D filing with the U.S. Securities and
Exchange Commission (the “SEC”), notice filings with applicable state securities
regulators and the Company’s obligations pursuant to Section 5, the Company is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other person or entity in order for it to execute,
deliver or perform any of its respective obligations under or contemplated by
this Agreement.
 
4.6           No General Solicitation. Neither the Company nor any person or
entity acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D as
promulgated by the SEC under the Securities Act) in connection with the offer or
sale of the shares of Common Stock hereunder.
 
4.7           No Integration. To the knowledge of the Company, the issuance of
the shares of Common Stock to the Investors will not be integrated with any
other issuance of the Company’s securities (past, current or future) for
purposes of any stockholder approval provisions applicable to the Company or its
securities.
 
4.8           No Brokers. The Company has taken no action which would give rise
to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.
 
 
 
- 5 -

 
 
 
 
4.9           Equity Capitalization. As of May 14, 2020, the authorized capital
stock of the Company consists of 40,000,000 shares of Common Stock, of which
21,434,328 shares are issued and outstanding, and 1,164,461 shares are reserved
for issuance pursuant to securities exercisable or exchangeable for, or
convertible into, Common Stock, and 2,000,000 shares of preferred stock (the
“Preferred Stock”), of which no shares are issued and outstanding. No shares of
Common Stock are held in treasury. All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and non-assessable. Except for compensatory equity grants made to the
Company’s officers, directors and consultants consistent with past practice or
as provided in the Stock Purchase Agreement dated as of May 3, 2019 between the
Company and the investors identified therein and except as disclosed in the
reports, schedules, forms, statements and other documents required to be filed
by the Company with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein along with all statements, filings and exhibits filed pursuant
to the registration requirements of the Securities Act, being hereinafter
referred to as the “SEC Documents”): (i) none of the Company’s or any of its
subsidiary’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company or any
of its subsidiaries; (ii) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its subsidiaries;
(iii) there are no agreements or arrangements under which the Company or any of
its subsidiaries is obligated to register the sale of any of their securities
under the Securities Act; (iv) there are no outstanding securities or
instruments of the Company or any of its subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to redeem a security of the Company or any of its
subsidiaries; and (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the shares of Common Stock hereunder.
 
4.10           Indebtedness. Except as disclosed in the SEC Documents, including
but not limited to the Company’s existing revolving line of credit with
Rosenthal & Rosenthal, Inc., the balance on which may vary on a daily basis, and
a loan in the principal amount of $583,300 incurred by the Company in connection
with the Paycheck Protection Program of the U.S. Small Business Administration,
neither the Company nor any of its subsidiaries has any outstanding Indebtedness
(as defined below). “Indebtedness” of any person or entity means, without
duplication, all indebtedness for borrowed money and all obligations evidenced
by notes, bonds, debentures or similar instruments.
 
4.11           Absence of Litigation. Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its subsidiaries, its Common Stock or any of the Company’s or its
subsidiaries’ officers or directors which individually or in the aggregate would
have a material adverse effect on the Company.
 
 
 
- 6 -

 
 
 
 
4.12           SEC Filings. Except for the Company’s (i) Form 10-K for the
fiscal year ended December 31, 2019, which was filed with the SEC on April 15,
2020 within the time period prescribed by the Exchange Act Rule 12b-25, (ii)
Form 8-K furnished to the SEC on May 12, 2020 (with respect to Items 2.02 and
7.01) and (iii) Form 8-K filed with the SEC on May 21, 2020 (with respect to
Items 1.02 and 5.02(e)), the Company has timely filed with or furnished to, as
applicable, the SEC all SEC Documents required to be filed or furnished by it
with the SEC since January 1, 2020 (the “Company SEC Documents”). True, correct,
and complete copies of all Company SEC Documents are publicly available in the
Electronic Data Gathering, Analysis, and Retrieval database of the SEC
(“EDGAR”). As of their respective filing dates or, if amended or superseded by a
subsequent filing prior to the date hereof, as of the date of the last such
amendment or superseding filing (and, in the case of proxy statements, on the
dates of the relevant meetings, respectively), each of the Company SEC Documents
complied as to form in all material respects with the applicable requirements of
the Exchange Act and the rules and regulations of the SEC thereunder applicable
to such Company SEC Documents. None of the Company SEC Documents, including any
financial statements, schedules, or exhibits included or incorporated by
reference therein at the time they were filed (or, if amended or superseded by a
subsequent filing prior to the date hereof, as of the date of the last such
amendment or superseding filing), contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. To the knowledge of the Company,
none of the Company SEC Documents is the subject of ongoing SEC review or
outstanding SEC investigation. There are no outstanding or unresolved comments
received from the SEC with respect to any of the Company SEC Documents.
 
4.13           Exemption from Registration; No Disqualification Events. Assuming
the accuracy of the Investors’ representations and warranties set forth herein,
no registration under the Securities Act is required for the offer and sale of
the Common Stock by the Company to the Investors as contemplated hereby. With
respect to the Common Stock to be offered and sold hereunder in reliance on
Rule 506 under the Securities Act, none of the Company, any of its predecessors,
any director, executive officer, other officer of the Company participating in
the offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3).
 
4.14           Subsidiaries. Except for MTRLC LLC (“MTRLC”), the Company does
not have any subsidiaries. The Company owns all of the outstanding equity
interests in MTRLC. Except for the equity interests in MTRLC, the Company does
not own, directly or indirectly, any capital stock of, or other equity or voting
interests in, any corporation, limited liability company, partnership or other
entity.
 
 
 
- 7 -

 
 
 
 
4.15           Absence of Changes. Since January 1, 2020, except in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, the business of the Company and its sole
subsidiary has been conducted in the ordinary course of business consistent with
past practice and there has not been or occurred any event, fact, condition, or
change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to the business, results of operations,
condition (financial or otherwise), or assets of the Company and its subsidiary,
taken as a whole.
 
4.16           Takeover Protections. The Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s certificate of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to an
Investor as a result of such Investor and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the Common
Stock and each Investor’s ownership of the Common Stock purchased hereunder.
 
4.17           Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Investor’s request.
 
4.18           Compliance with Laws. The Company and its subsidiary have
complied, and are now complying, with all laws applicable to their respective
businesses, properties or assets, including without limitation OFAC, the Money
Laundering Laws and FCPA. Neither the Company nor any subsidiary nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate (such
term “affiliate” as used in this Agreement, shall mean any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person, as defined under Rule 405 under the
Securities Act) of the Company or any subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”). The operations of the Company and its subsidiary
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened. Neither the Company nor its
subsidiary, nor to the knowledge of the Company, any agent or other person
acting on behalf of the Company or its subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or its subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”).
 
 
 
- 8 -

 
 
 
 
4.19           Related Party Transactions. Except as disclosed in the Company
SEC Documents and the transactions contemplated by this Agreement, there are,
and since January 1, 2020, there have been, no contracts, transactions,
arrangements, or understandings between the Company or its subsidiary, on the
one hand, and any affiliate (including any director, officer, or employee)
thereof or any holder of 5% or more of the shares of Common Stock, but not
including any wholly-owned subsidiary of the Company, on the other hand, that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated by the SEC in the Company’s Form 10-K or proxy statement pertaining
to an annual meeting of stockholders.
 
4.20           Intellectual Property. The Company and its subsidiary have, or
have rights to use under license, all patents, patent applications, trademarks
(whether registered or unregistered), trademark applications, service marks
(whether registered or unregistered), trade names (whether registered or
unregistered), trade secrets, trade dress (whether registered or unregistered),
inventions, know-how, processes, formulas, recipes, methods of manufacture,
data, copyrights, works of authorship, licenses and other intellectual property
rights and similar rights necessary or required for use in connection with their
respective businesses as described in the Company SEC Documents (collectively,
the “Intellectual Property Rights”). None of, and neither the Company nor its
subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement. Neither the Company nor its subsidiary has received,
since January 1, 2020, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any person. To the knowledge of the Company, all such Intellectual
Property Rights are valid and enforceable, and there is no existing infringement
by another Person of any of the Intellectual Property Rights. The Company and
its subsidiary have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties.
 
4.21           Investment Company. The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the shares of Common Stock
hereunder, will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
 
 
- 9 -

 
 
 
 
5.           REGISTRATION RIGHTS.
 
5.1           Registration. No later than thirty (30) days after the date of
this Agreement (the “Closing Date”), the Company shall prepare and file with the
SEC a Registration Statement covering the resale of all of the shares of Common
Stock sold in the Common Stock Offering (the “Registrable Securities”) for an
offering to be made on a continuous basis pursuant to Rule 415 of the Securities
Act. For purposes of this Agreement, any substitute or replacement registration
statement shall mean the Registration Statement. The Registration Statement
filed hereunder shall be on Form S-1 or such other form as is available to
register for resale the Registrable Securities as a secondary offering. The
Company shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective under the Securities Act not later than 180
days after the Closing Date. The Company shall use its commercially reasonable
efforts to keep such Registration Statement continuously effective under the
Securities Act until the earliest of: (i) such time as all Registrable
Securities covered by such Registration Statement have been sold thereunder or
pursuant to Rule 144, (ii) such time after the expiration of the Lock Up Period
and all Registrable Securities covered by such Registration Statement may be
sold without volume or manner-of-sale restrictions pursuant to Rule 144 and
without the requirement for the Company to be in compliance with the current
public information requirement under Rule 144, or (iii) the five (5) year
anniversary of the Closing Date (such period, the “Effectiveness Period”). The
Company shall promptly notify each Investor of the effectiveness of a
Registration Statement. In the event that, following the five (5) year
anniversary of the Closing Date, the Investors hold at least the lesser of (x)
an aggregate of $500,000 of Registrable Securities and (y) 500,000 shares of
Common Stock (subject to adjustment for any stock splits, stock dividends,
recapitalizations and similar events), Palm may, provided that Palm remains an
affiliate of the Company, request that the Company file a replacement
Registration Statement for any such remaining Registrable Securities on the
terms set forth in this Section 5, which the Company shall file within thirty
(30) days after such request and use its commercially reasonable to cause to
become effective as promptly as practicable after such filing, provided further
that the Effectiveness Period for any such replacement Registration Statement
shall not extend beyond the two (2) year anniversary of the date when such
Registration Statement becomes effective.
 
5.2           Limitation of Registration. Notwithstanding the registration
obligations set forth in Section 5.1, if the SEC informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly inform each Investor thereof and use
its commercially reasonable efforts to file amendments to the Registration
Statement as required by the SEC, covering the maximum number of Registrable
Securities permitted to be registered by the SEC, on Form S-1 or such other form
as is available to register for resale the Registrable Securities as a secondary
offering.
 
5.3           Indemnification.
 
(i)           Indemnification by the Company. The Company will indemnify and
hold harmless each Investor and its officers, directors, members, stockholders,
partners, employees, successors and assigns, against any losses, obligations,
claims, damages, liabilities, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable
attorneys’ fees and costs of defense and investigation), amounts paid in
settlement or expenses, joint or several (collectively, “Claims”) reasonably
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto, to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (1) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement; (2)
any breach or violation of this Agreement by the Company; or (3) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; and will reimburse such
Investor, and each such officer, director or member and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, Claim, damage or liability arises out of or is based upon (A) in
the case of a Claim under Section 5 of the Securities Act, allegations that such
Investor was not an “accredited investor” as defined under Rule 501 under the
Securities Act, a breach of representation or warranty made by such Investor in
or pursuant to this Agreement or (B) an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by the Investors or any such controlling person in writing
specifically for use in such Registration Statement or prospectus.
 
 
 
- 10 -

 
 
 
 
(ii)           Indemnification by Investor. Each Investor, severally and not
jointly, indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders, partner,
representatives and each person who controls the Company (within the meaning of
the Securities Act) against any Claims resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or prospectus
or amendment or supplement thereto. In no event shall the aggregate liability
under this Section 5.3 of any such Investor be greater in amount than the dollar
amount of the proceeds (net of all underwriting fees, commissions and selling
expenses, all expenses paid by such Investor in connection with any claim
relating to this Section 5.3 and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Investor upon the sale of the Registrable Securities included
in the Registration Statement giving rise to such indemnification obligation.
 
(iii)           Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (A) the indemnifying party
has agreed to pay such fees or expenses, or (B) the indemnifying party shall
have failed to assume the defense of such claim or employ counsel reasonably
satisfactory to such person or (C) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld or delayed, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.
 
 
 
- 11 -

 
 
 
 
(iv)           Contribution. If for any reason the indemnification provided for
in the preceding paragraphs (i) and (ii) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
person guilty of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
person not guilty of such fraudulent misrepresentation. In no event shall the
aggregate liability under this Section 5.3(iv) of the holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all underwriting fees, commissions and selling expenses, all expenses paid by
such holder in connection with any claim relating to this Section 5.3 and the
amount of any damages such holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission)
received by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.
 
5.4           Obligations of each Investor. It shall be a condition precedent to
the obligations of the Company to register the shares of Common Stock purchased
pursuant to this Agreement with respect to any Investor that such Investor
furnish to the Company such information regarding the Investor, the shares of
Common Stock purchased pursuant to this Agreement and the intended method of
disposition of the shares of Common Stock purchased pursuant to this Agreement
as shall be reasonably required to effect the registration of the shares of
Common Stock purchased pursuant to this Agreement and shall execute such
documents and agreements in connection with such registration as the Company may
reasonably request. Each Investor shall cooperate as reasonably requested by the
Company in connection with the preparation of the Registration Statement with
respect to such registration, and for so long as the Company is obligated to
file and keep effective such Registration Statement, shall provide to the
Company, in writing, for use in the Registration Statement, all such information
regarding the Investor and its plan of distribution of the Registrable
Securities included in such registration as may be reasonably necessary to
enable the Company to prepare such Registration Statement, to maintain the
currency and effectiveness thereof and otherwise to comply with all applicable
requirements of law in connection therewith. At least ten (10) Business Days (as
hereinafter defined) prior to the first anticipated filing date of the
Registration Statement, the Company shall notify each Investor of the
information the Company requires from such Investor (the “Requested
Information”) to have the shares of Common Stock purchased pursuant to this
Agreement included in the Registration Statement. If within one (1) Business Day
of the filing date the Company has not received the Requested Information from
any Investor, then the Company may file the Registration Statement without
including the shares of Common Stock purchased pursuant to this Agreement by
such Investor. Each Investor shall furnish to the Company or the underwriter, as
applicable, such information regarding such Investor and the distribution
proposed by it as the Company may reasonably request in connection with any
registration or offering referred to in this Section 5. For the purposes of this
Agreement, the term “Business Day” means any day other than a Saturday, a Sunday
or a day on which banks are required or permitted to be closed in the
Commonwealth of Massachusetts.
 
 
 
- 12 -

 
 
 
 
5.5           Expenses of Registration. In connection with any and all
registrations pursuant to this Agreement, all expenses other than underwriting
discounts and commissions incurred in connection with registration, filings or
qualifications, including, without limitation, all registration, listing, filing
and qualification fees, printing and accounting fees and costs, the fees and
disbursements of counsel for the Company, and the fees and disbursements, not to
exceed $15,000 of Palm’s counsel, shall be borne by the Company.
 
5.6           Reports Under the Exchange Act. With a view to making available to
the Investors the benefits of Rule 144 promulgated under the Securities Act or
any other similar rule or regulation of the SEC that may at any time permit the
security holders to sell securities of the Company to the public without
registration (“Rule 144”) (including any public information requirements and any
restrictions or limitations applicable to affiliates), the Company shall at all
times:
 
(i)           make and keep public information available, as those terms are
understood and defined in Rule 144; and
 
(ii)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act.
 
5.7           Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company agrees to the following:
 
(i)           Not less than five (5) trading days prior to the filing of each
Registration Statement and not less than one (1) trading day prior to the filing
of any related prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (A) furnish to each Investor copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review and
comments of such Investors, and (B) cause its officers and directors, counsel
and independent registered public accountants to respond to such inquiries as
shall be necessary, in the reasonable opinion of respective counsel to each
Investor, to conduct a reasonable investigation within the meaning of the
Securities Act.
 
(ii)           The Company shall not file a Registration Statement or any such
prospectus or any amendments or supplements thereto to which the holders of a
majority of the Registrable Securities shall reasonably object in good faith,
provided that, the Company is notified of such objection in writing no later
than five (5) trading days after the Investors have been so furnished copies of
a Registration Statement or one (1) trading day after the Investors have been so
furnished copies of any related prospectus or amendments or supplements thereto.
 
 
 
- 13 -

 
 
 
 
(iii)           The Company shall (A) prepare and file with the SEC such
amendments, including post-effective amendments, to a Registration Statement and
the prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities, (B) cause the related
prospectus to be amended or supplemented by any required prospectus supplement
(subject to the terms of this Agreement), and, as so supplemented or amended, to
be filed pursuant to Rule 424, (C) respond as promptly as reasonably possible to
any comments received from the SEC with respect to a Registration Statement or
any amendment thereto, and (D) comply in all material respects with the
applicable provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by a Registration
Statement during the applicable period in accordance (subject to the terms of
this Agreement) with the intended methods of disposition by the Investors
thereof set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented.
 
(iv)           If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Date, an
additional Registration Statement covering the resale by the Holders of not less
than the number of such Registrable Securities.
 
(v)           The Company shall notify the holders of Registrable Securities to
be sold (which notice shall, pursuant to clauses (C) through (F) hereof, be
accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made) as promptly as reasonably possible (and, in
the case of (A)(1) below, not less than one (1) trading day prior to such
filing) and (if requested by any such person) confirm such notice in writing no
later than one (1) trading day following the day (A) (1) when a prospectus or
any prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed, (2) when the SEC notifies the Company whether
there will be a “review” of such Registration Statement and whenever the SEC
comments in writing on such Registration Statement, and (3) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or prospectus or for additional information, (C) of the issuance by the SEC or
any other federal or state governmental authority of any stop order suspending
the effectiveness of a Registration Statement covering any or all of the
Registrable Securities or the initiation of any proceedings for that purpose,
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, (E) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, prospectus or other
documents so that, in the case of a Registration Statement or the prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (F) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or prospectus, provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company or any of its subsidiaries. The Company shall provide SEC
comments to the Investors for review and comment promptly upon receipt.
 
 
 
- 14 -

 
 
 
 
(vi)           The Company shall use its best efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable time.
 
(vii)           Subject to the terms of this Agreement, the Company hereby
consents to the use of such prospectus and each amendment or supplement thereto
by each of the selling Investors in connection with the offering and sale of the
Registrable Securities covered by such prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to
Section 5.7(v).
 
(viii)          If requested by an Investor, the Company shall cooperate with
such Investor to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Investor may
request.
 
(ix)           The Company may require each selling Investor to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Investor and, if required by the SEC, the natural
persons thereof that have voting and dispositive control over the shares and the
status of Investor as, or affiliation of Investor with, a broker-dealer.
 
6.           LOCK UP AGREEMENT.
 
6.1.           Except as stated in Section 6.2 below, during the period
commencing on the date hereof and ending on the six (6) month anniversary of the
date hereof (such period, the “Lock Up Period”), each Investor acknowledges and
agrees that it will not (1) offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, pledge,
hypothecate, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of, directly or indirectly, the shares of Common Stock
purchased by such Investor pursuant to this Agreement; or (2) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the shares of Common Stock purchased
by such Investor pursuant to this Agreement, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of the shares
of Common Stock, in cash or otherwise. Except as stated in Section 6.2 below,
during the Lock Up Period, each Investor further agrees not to enter into any
Private Transaction (as defined below) involving the shares of Common Stock
purchased pursuant to this Agreement unless the proposed transferee agrees to be
bound by all the provisions in this Section 6 prior to any such Private
Transaction. Any waiver or termination by the Company of the requirements of
this Section 6 shall apply to all Investors, pro rata, based on the number of
shares of Common Stock purchased by such Investor in the Common Stock Offering.
“Private Transaction” means any privately negotiated sale of shares of Common
Stock by an Investor that is not effected pursuant to a Registration Statement.
 
 
 
- 15 -

 
 
 
 
6.2.           Notwithstanding anything to the contrary contained herein, the
lock-up restrictions contained in this Section 6 shall not apply in the
following circumstances:
 
(i)           The transfer of the shares of Common Stock purchased pursuant to
this Agreement to any Permitted Transferee; provided, however, that such
Permitted Transferee agrees in writing to be subject to the restrictions of this
Section 6. “Permitted Transferee” means (i) an affiliate (within the meaning of
Rule 12b-2 under the Exchange Act) of an Investor, (ii) any executor,
administrator or testamentary trustee of an Investor’s estate if such Investor
dies, (iii) any person or entity receiving the shares of Common Stock purchased
pursuant to this Agreement by an Investor by will, intestacy laws or the laws of
descent or survivorship, (iv) any trust (including without limitation an inter
vivos trust), partnership or limited liability company for the direct or
indirect benefit of any Investor and/or the immediate family of such Investor
for estate planning purposes of which there are no principal beneficiaries other
than an Investor or one or more family members of such Investor, or (v) any
corporation, partnership, limited liability company or similar entity controlled
by such Investor and of which there are no principal beneficiaries or owners
other than such Investor or one or more family members of such Investor.
 
(ii)           Any Private Transaction of at least 100,000 shares of Common
Stock (subject to adjustment for any stock splits, stock dividends,
recapitalizations and similar events) by any Investor or of shares of Common
Stock for a gross purchase price of at least $100,000 to a single entity or to a
broker for at most two entities.
 
(iii)           Sales made by Investors during any period when the last reported
sale price of the Common Stock on the applicable trading market is at least
$4.00 (subject to adjustment for any stock splits, stock dividends,
recapitalizations and similar events).
 
(iv)           Subject to compliance with Section 9 in the case of any
transaction which has not been approved by the Company’s Board of Directors,
sales made by Investors in connection with any third party tender offer, merger
or similar transaction effected by third party that results or is intended to
result (in any one or series of transactions) in a change in control of the
Company, issuer tender offer, liquidation, or in the event the Common Stock is
no longer registered pursuant to Section 12 of the Securities Exchange Act.
 
6.3.           The Company agrees that any other selling stockholders whose
securities are registered on the Registration Statement shall agree to lock-up
restrictions that are consistent in all respects with the restrictions contained
in this Section 6 with respect to all shares of Common Stock held by such
stockholders (other than Common Stock that are subject to a registration
statement that is in effect on the date hereof or as to which the Company
previously granted registration rights which remain in effect).
 
 
 
- 16 -

 
 
 
 
7.           BOARD COMPOSITION.
 
7.1           As soon as is reasonably practicable following the Closing, the
Company’s Board of Directors shall appoint each of Mr. Joshua Horowitz and
Mr. David Allen (together, the “Board Designees”) to the Board of Directors and,
prior to the Closing, shall cause vacancies on the Board of Directors to be
created for such purpose, to the extent necessary; provided, however, that (x)
the appointment of Mr. Horowitz shall not be required to be maintained upon Palm
ceasing to own at least five percent (5%) of the outstanding shares of Common
Stock of the Company (as calculated for purposes of Section 13(d) of the
Exchange Act) and (y) the Company shall have no obligation to maintain the
appointment of Mr. Allen for any set period of time. In the event that
Mr. Horowitz is unwilling or unable to serve as member of the Board of
Directors, then the Company shall appoint a replacement Board Designee that is
designated by Palm (Mr. Horowitz or such replacement Board Designee designated
by Palm, the “Palm Designee”), subject to the approval of a majority of the
Board of Directors of the Company, provided that (x) the appointment of such
designee shall not be required to be made or maintained at any time Palm ceases
to own at least five percent (5%) of the outstanding shares of Common Stock of
the Company (as calculated for purposes of Section 13(d) of the Exchange Act)
and (y) such designee is suitable to serve as a director under applicable legal,
regulatory and stock market requirements. Palm shall have the right to designate
the Palm Designee for five (5) years after the date of this Agreement; provided
that the appointment of such designee shall not be required to be made or
maintained at any time Palm ceases to own at least five percent (5%) of the
outstanding shares of Common Stock of the Company (as calculated for purposes of
Section 13(d) of the Exchange Act).
 
(i)           Within one Business Day of the appointment of the Board Designees
(or their replacements) to the Company’s Board of Directors, the Company shall
notify the carrier of its directors’ and officers’ liability insurance of the
appointment of the Board Designees (or their replacements) and cause the names
of such Board Designees (or their replacements) to be added to such insurance
policy.
 
(ii)           For so long as the Company is required to have a Palm Designee on
the Board of Directors, Palm may designate at least one Board Designee to each
committee of its Board of Directors, whether now existing or formed at any time
in the future, to the extent approved by an affirmative vote of a majority of
the Board of Directors of the Company and as otherwise permitted by applicable
SEC and stock market requirements.
 
(iii)           For so long as the Company is required to have a Palm Designee
on the Board of Directors, the Company shall take all actions necessary to cause
any Palm Designee whose term is expiring to be included in the slate of nominees
recommended by the Board of Directors of the Company to the Company’s
stockholders for election as a director at each meeting of the Company’s
stockholders called for the purpose of electing directors (and/or in connection
with any election by written consent), and shall use its reasonable best efforts
to (i) solicit proxies in favor of the election of such nominee, (ii) make, or
cause to be made, with the SEC and other governmental agencies, all filings,
registrations or similar actions that are required to achieve such result, and
(iii) as long as Palm has the rights described under this Section 7, not
nominate or recommend the election of any other candidates against or in
replacement of such Palm Designee.
 
(iv)           Each Board Designee shall serve until his or her successor is
designated or his or her earlier death, disability, resignation or removal, and
any vacancy or newly created directorship in the position of the Palm Designee
may be filled only by the Board Designee designated by Palm.
 
 
 
- 17 -

 
 
 
 
(v)           At all times while the Board Designee is serving as a member of
the Board of Directors of the Company, and following any such Board Designee’s
death, disability, resignation or removal, such Board Designee shall be entitled
to all rights to compensation as a member of the Board of Directors of the
Committee or any committee thereof and indemnification and exculpation as are
then made available to any other member of the Board of Directors of the
Company. Any equity awards granted to the Palm Designee shall become immediately
fully vested upon the Palm Designee’s termination of service as a director of
the Company if the Palm Designee is willing to serve on the Board of Directors
of the Company, but is not nominated to stand for re-election by the Board of
Directors of the Company. The Company or any successor to the Company shall
maintain, at its own expense, directors’ and officers’ liability insurance
providing coverage to the Board Designees on terms that are no less favorable
than the coverage provided to other directors of the Company.
 
(vi)           For so long as the Company is required to have a Palm Designee on
the Board of Directors, without prior written approval of Palm, the size of the
Company’s Board of Directors, including the Board Designees, shall not exceed
nine (9) total directors.
 
8.           COVENANTS.
 
8.1.           Participation Right. During the Lock Up Period, if the Company
proposes to issue Common Stock or common stock equivalents for cash
consideration of $500,000 or greater, in one or more transactions other than an
underwritten public offering made pursuant to a Registration Statement, with the
primary purpose of raising capital (each, a “Subsequent Financing”), Palm shall
have the right to participate in up to two (2) such Subsequent Financings in an
amount necessary to maintain Palm’s pro-rata ownership of the Company
(calculated on a fully-diluted basis) on the same terms, conditions and price
provided for in such Subsequent Financing (the “Participation Rights”). The
Company will provide Palm written notice (the “Subsequent Financing Notice”)
detailing the terms of the Subsequent Financing at least ten (10) trading days
prior to the closing of a Subsequent Financing. Palm will have the option to
participate in each Subsequent Financing for a period commencing on the date the
Subsequent Financing Notice is received by Palm and ending on the date that is
five (5) trading days prior to the closing of a Subsequent Financing. Without
first complying with the foregoing provisions, the Company may conduct a
Subsequent Financing as long as the Company, within five (5) Business Days
following the closing of such Subsequent Financing, offers to sell an additional
amount of Common Stock or common stock equivalents to Palm on the same terms and
conditions as issued to those participants in the Subsequent Financing, in an
amount and manner which provides Palm with the same purchase price (subject to
adjustment for any stock splits, stock dividends, recapitalizations and similar
events) and rights as were provided to other Investors in such Subsequent
Financing, and after giving effect to such sale to Palm, results in Palm having
the same pro rata holding of Common Stock or common stock equivalents of the
Company held by Palm immediately prior to such Subsequent Financing. The Company
and Palm agree that if Palm elects to participate in the Subsequent Financing,
the transaction documents related to the Subsequent Financing shall not include
any term or provision whereby Palm shall be required to agree to any
restrictions on trading as to any of the securities purchased under this
Agreement other than customary “market stand-off” provisions. Notwithstanding
anything to the contrary in this Section 8.1 and unless otherwise agreed to by
Palm, the Company shall either confirm in writing to Palm that the transaction
with respect to the Subsequent Financing has been abandoned or shall publicly
disclose its intention to issue the securities in the Subsequent Financing, in
either case in such a manner such that Palm will not be in possession of any
material, non-public information, by the fifteenth (15th) trading day following
delivery of the Subsequent Financing Notice. If by such fifteenth (15th) trading
day, no public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by Palm, such transaction shall be deemed to have
been abandoned and Palm shall not be deemed to be in possession of any material,
non-public information with respect to the Company or any of its subsidiaries.
 
 
 
- 18 -

 
 
 
 
8.2.           Restrictions on Dividend, Repurchase and Preferred Stock. Without
the consent of Palm, the Company shall not:
 
(i)           for a period of eighteen (18) months following the Closing, pay
dividends on the Common Stock or repurchase Common Stock except (A) Common Stock
of employees where the Company has a repurchase right and (B) other repurchases
of Common Stock from resigning, terminated or retiring employees in an amount
not to exceed, individually or in the aggregate, $100,000; or
 
(ii)           for a period of six (6) months following the Closing, authorize
the issuance of any series of Preferred Stock or convertible notes having
rights, preferences or privileges senior to the Common Stock.
 
8.3           Listing and Maintenance Requirements. The Company agrees to use
its commercially reasonable efforts to list its shares on the New York Stock
Exchange, the Nasdaq Stock Market or another securities exchange approved by
Palm, provided that under no circumstances shall the Company be required to
conduct a reverse split in order to effect such a listing, and shall have no
obligation to list on any exchange until it otherwise meets all applicable
quantitative standards with respect to such exchange. Until the earlier of (a)
the five (5) year anniversary of the date hereof and (y) such time as Palm no
longer holds any of the securities purchased under this Agreement, the Company
shall continue to file reports with the SEC to the extent required pursuant to
Sections 13 or 15(d) of the Exchange Act, and if at any time the Company is not
required to file such SEC reports, upon the request of Palm, to make publicly
available other information to the extent it is necessary to permit publication
by brokers and dealers of quotations for the Common Stock in accordance with
Rule 15c2-11 under the Exchange Act.
 
9.           STANDSTILL. Unless approved in advance in writing by the Company’s
Board of Directors, Palm or any affiliate of such individual or Palm, or in
Section 8.1 with regard to the Participation Rights, Palm agrees that for a
period ending not later than the earliest to occur of (x) five (5) years after
the date of this Agreement and (y) two (2) years after the Palm Designee no
longer serves on the Board of Directors of the Company, neither Palm nor any of
its affiliates shall directly or indirectly agree, or advise, assist, encourage,
provide information or provide financing to others, or permit its affiliates to
agree, or to advise, assist, encourage, provide information or provide financing
to others, to, individually or collectively, directly or indirectly:
 
 
 
- 19 -

 
 
 
 
(i)           make any public announcement, proposal, or offer (including any
“solicitation” of “proxies” as such terms are defined or used in Regulation 14A
under the Exchange Act) with respect to (including, for the avoidance of doubt,
indirectly by means of communication with the press or media): (A) any business
combination, merger, tender offer, exchange offer, or similar transaction
involving the Company or any of its subsidiaries, (B) any restructuring,
recapitalization, liquidation, dissolution or similar transaction involving the
Company or any of its subsidiaries, (C) any acquisition (either beneficially or
of record) of any of the Company’s loans, debt securities, equity securities,
equity-linked securities or assets, or rights or options to acquire interests in
any of the Company’s loans, debt securities, equity securities, or assets, (D)
any proposal to seek representation on the Board of Directors of the Company or
otherwise seek to control or influence the management, Board of Directors, or
policies of the Company, (E) any request or proposal to waive, terminate, or
amend the provisions of this Section 9, or (F) any proposal, arrangement, or
other statement that is inconsistent with the terms of this Agreement, including
this Section 9;
 
(ii)           make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” to vote (as such terms are used in the
Regulation 14A under the Exchange Act) or initiate, propose or otherwise solicit
stockholders of the Company or its subsidiaries for the approval of any
stockholder proposals, in each case with respect to the Company or any of its
subsidiaries; provided, however, that the foregoing shall not apply to any
individual who is a director of the Company acting in his or her capacity as a
director of the Company with respect to matters approved by a majority of the
Board of Directors of the Company;
 
(iii)           call any special meeting of stockholders of the Company or make
any request under Section 220 of the Delaware General Corporation Law or other
applicable law regarding the inspection of books or record or other materials
(including stock lists) of the Company or any of its subsidiaries;
 
(iv)           form, join, in any way participate in, or encourage the formation
of, a group (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any voting securities of the Company or any of its subsidiaries that
engages in any of the activities listed in clauses (i) through (ii) or clauses
(v) through (x) of this Section 9;
 
(v)           deposit any securities of the Company or any of its subsidiaries
into a voting trust, or subject any securities of the Company or any of its
subsidiaries to any agreement, arrangement or understanding with respect to the
voting of such securities, or other agreement, arrangement or understanding
having similar effect;
 
(vi)           instigate, encourage, or assist any third party (including
forming a “group” with any such third party) to do, or enter into any
discussions or agreements with any third party with respect to, any of the
actions set forth in clause (i) above;
 
(vii)           take any action that would reasonably be expected to require the
Company or any of its affiliates to make a public announcement regarding any of
the actions set forth in clause (i) above;
 
(viii)           acquire (or propose or agree to acquire), either beneficially
or of record, by purchase or otherwise, any loans, debt securities, equity
securities, equity-linked securities or assets of the Company or any of its
subsidiaries, or rights or options to acquire interests in any of the Company’s
loans, debt securities, equity securities, or assets;
 
(ix)           enter into any discussions or arrangements with any third party
with respect to any of the foregoing; or
 
 
 
- 20 -

 
 
 
 
(x)           request the Company or any of its subsidiaries (or any directors,
officers, employees or agents of the Company or any of its subsidiaries),
directly or indirectly, to amend, waive or modify any provision of this
Section 9 in a manner that would require public disclosure of such request;
 
provided, however, that (I) neither clause (i)(D) above nor clause (vi) above
shall prohibit any designation to the Company’s Board of Directors of a
successor Board Designee for Mr. Horowitz or another Palm Designee to the extent
permitted by Section 7, and (II) neither clause (i)(C) above nor clause (vii)
above shall apply to (X) a stock split, reverse stock split or stock
reclassification by the Company affecting Common Stock of the Company generally
that has been approved by a majority (excluding from such calculation the Board
Designees) of the Board of Directors of the Company, or (Y) a stock dividend or
other pro rata distribution by the Company to holders of its Common Stock;
 
and provided further, that, so long as a Board Designee remains on the Company’s
Board of Directors, none of the foregoing shall prohibit any actions taken by
the Board Designees in the exercise of their fiduciary duties as members of the
Company’s Board of Directors.
 
10.           USE OF PROCEEDS. The Purchase Price received by the Company
pursuant hereto may be used for working capital and other general corporate
purposes, which may include, among other things, working capital, product
development, acquisitions, capital expenditures, and other business
opportunities.
 
11.           BENEFIT OF AGREEMENT. This Agreement shall inure to the benefit of
and be binding upon each of the parties hereto, and their heirs, beneficiaries,
successors, assignees and legal representatives, as may be applicable.
 
12.           SUCCESSORS AND ASSIGNS. Except as otherwise expressly provided
herein, this Agreement shall bind and inure to the benefit of the Company and
each Investor and their respective successors and assigns. Notwithstanding the
foregoing, the registration rights provided in Section 5 are personal to the
Investors and the Board Designee rights provided in Section 7 and the provisions
of Section 8 are personal to Palm (including a transferee who is an affiliate of
Palm), and in each case are not transferable without the prior consent of the
Company (other than by Palm to affiliates of Palm). Any transfer of such rights
without the consent of the Company shall be void.
 
13.           ENTIRE AGREEMENT. This Agreement is the complete and entire
understanding between the parties as to the transactions contemplated hereby,
and supersedes all prior agreements with respect thereto. This Agreement may be
executed in any number of counterparts and may not be altered or amended other
than by written agreement signed by all the parties hereto.
 
14.           AMENDMENTS, WAIVERS AND CONSENTS. Any provision in this Agreement
to the contrary notwithstanding, amendments to, changes in or additions to this
Agreement may be made, and compliance with any covenant or provision set forth
herein may be omitted or waived, if the Company shall consent thereto and shall
obtain consent thereto in writing from Investors purchasing at least a majority
of the shares of Common Stock sold in the Common Stock Offering.
 
 
 
- 21 -

 
 
 
 
15.           GOVERNING LAW. This Agreement shall be governed by the internal
laws of the State of Delaware. The parties (a) agree that any legal suit, action
or proceeding arising out of or relating to this Agreement shall be instituted
exclusively in the State of Delaware, (b) waive any objection which such party
may have now or hereafter to the venue of any such suit, action or proceeding,
and (c) irrevocably consents to the jurisdiction of the State of Delaware in any
such suit, action or proceeding. The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the State of Delaware. THE PARTIES HERETO AGREE TO WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY.
 
16.           SURVIVAL. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any Investor and
for a period of eighteen (18) months following the Closing, provided that all
covenants and agreements of the parties contained herein shall survive the
Closing indefinitely or for the period of time explicitly specified therein.
 
17.           INTERPRETATION. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
 
18.           CONFIDENTIAL INFORMATION. The information contained in this
Agreement is confidential and proprietary to the Company and is being submitted
to prospective investors in the Company solely for such investors’ confidential
use with the express understanding that, without the prior express written
permission of the Company, such persons will not release this Agreement, discuss
the information contained herein or use this Agreement for any purpose other
than evaluating a potential investment in the Company through the purchase of
shares of Common Stock. A prospective investor, by accepting delivery of this
Agreement, agrees to promptly return to the Company this Agreement and any other
documents or information furnished by the Company if (a) the prospective
investor elects not to purchase the shares of Common Stock offered hereby, (b)
the prospective investor’s proposed purchase of Common Stock is not accepted by
the Company, or (c) the offering of the shares of Common Stock is terminated or
withdrawn.
 
19.           FEES AND EXPENSES. Each party will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement,
except the Company shall bear the reasonable documented legal fees and expenses,
including filings under Section 16 of the Exchange Act and Schedule 13D filings,
of Palm up to $40,000 (not including the fees and expenses set forth in Section
5.5).
 
[Signature page follows]
 
- 22 -

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date provided below.
 
 
 
 
ZOOM TELEPHONICS, INC.
 
 
 
 
 
 
By:
/s/ Jacquelyn Barry Hamilton
 
 
 
Name:   Jacquelyn Barry Hamilton
 
 
 
Title:     Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
INVESTORS:
 
 
 
 
 
 
The Investors executing the Signature Page in the form attached hereto as
Annex A and delivering the same to the Company or its agents shall be deemed to
have executed this Agreement and agreed to the terms hereof.
 

 
[Signature page to Stock Purchase Agreement]
 

 
Annex A
Investor Counterpart Signature Page
 
The undersigned, desiring to: (i) enter into this Stock Purchase Agreement dated
as of May  , 2020 (the “Agreement”), with the undersigned, the other Investors
(as defined therein) party thereto, and Zoom Telephonics, Inc., a Delaware
corporation (the “Company”), in or substantially in the form furnished to the
undersigned and (ii) purchase the shares of Common Stock as set forth below,
hereby agrees to purchase such shares of Common Stock from the Company as of the
Closing Date and further agrees to, and hereby does, join the Stock Purchase
Agreement as a party thereto, with all the rights and privileges appertaining
thereto, and to be bound in all respects by the terms and conditions thereof.
The undersigned specifically acknowledges having read the representations and
warranties of the Investors in the Agreement and hereby represents and warrants
that the statements contained therein are complete and accurate with respect to
the undersigned as an Investor (as defined in the Agreement).
 
Investor:
 
[Entity Name]
 
 
By:                                                               

Name:
Title:
 
 
 
                                                                     

[Individual Name]
 
Address:                                                       
                                                                     

                                                                     

 
 
Telephone No.:                                                               

 
Facsimile
No.:                                                                          

 
Email:                                                                          

 
FEIN/SSN:                                                                          

 
The Investor hereby elects to purchase  shares of Common Stock (to be completed
by Investor) at a purchase price of $1.52 per share of Common Stock under the
Agreement at a total Purchase Price for such Investor of $ (to be completed by
Investor).
 
 
